REINHARDT, Circuit Judge,
concurring in part and dissenting in part.
I respectfully disagree with the majority’s resolution of the “other bad acts” issue. I would hold that DiPace’s conviction must be reversed because improperly admitted bad act and bad character evidence deprived him of a fair trial. The admission of this evidence was not harmless, but instead warrants reversal.
In order to prove intent and its subset, absence of mistake, the government introduced evidence designed to show that Di-Pace deliberately lied on his subsequent job application to Moors & Cabot. A bad act is not admissible to prove intent unless it is sufficiently similar to the charged offense. United States v. Luna, 21 F.3d 874, 878 & n. 1 (9th Cir.1994) (terming similarity a “prerequisite” to using bad acts to prove intent). In this case, the two acts were not similar enough to meet this requirement. DiPace’s Pension Fund application contained affirmative, material misstatements, which formed the basis for his prosecution. In contrast, on his Moors & Cabot application, DiPace simply failed to list fully certain negative information such as the number of tax liens and ad*951verse lawsuits. Traditionally, the law draws a clear distinction between acts and omissions. See, e.g, Chiarella v. U.S., 445 U.S. 222, 228, 100 S.Ct. 1108, 63 L.Ed.2d 348 (1980) (describing difference between act and failure to act); Kunz v. Utah Power & Light Co., 526 F.2d 500 (9th Cir.1975) (same); Restatement (Second) of Torts § 551 (Liability for Nondisclosure) (same). The kind of minor omissions on the Moors & Cabot application are not similar to the affirmative, false claims about material job qualifications at issue here. The application should not have been admitted to show intent to defraud with respect to the earlier Pension Fund submission. The sole purpose served by the admission of the evidence regarding DiPace’s subsequent conduct was to portray him as a bad person, the kind of individual who would be likely to commit fraud. Moreover, to the extent that the prosecutor used this evidence in an effort to persuade the jury that DiPace had a motive to commit fraud because of his debts, the evidence was inadmissible on that basis also. United States v. Bensimon, 172 F.3d 1121, 1129 (9th Cir.1999) (quoting United States v. Mitchell, 172 F.3d 1104, 1108-09 (9th Cir.1999)).
The government also introduced evidence that DiPace had improperly collected commissions by trading on the account of another client, Local 190. The Local 190 bond trades were introduced as part of a “common scheme or plan.” United States v. Sayakhom allows the admission of other schemes if the other act and the charged act are intertwined, that is, part of a single criminal transaction. 186 F.3d 928, 938 (9th Cir.1999), citing United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir.1995). In this case, the Local 190 bond trades were completely independent of the Pension Fund application, and thus inadmissible as part of a common scheme or plan. Because the Local 190 bond trades were not admissible for any legitimate purpose, they, too, served to show only criminal propensity. Under United States v. Iverson, bad acts that serve only that purpose are not admissible. 162 F.3d 1015, 1026 (9th Cir.1998).
In cross-examining a key defense witness, the government introduced evidence of DiPace’s boat ownership and country club membership, as well as the fact that he owed the IRS $200,000. The government claims this testimony was necessary to show Perry’s bias in favor of DiPace. However, the prosecution could easily have established Perry’s bias without inquiring into the details of DiPace’s lifestyle. We have made it clear that we consider lifestyle evidence to have minimal probative value. See, e.g., United States v. Unruh, 855 F.2d 1363, 1376-77 (9th Cir.1987) (finding evidence of defendant’s fur coat and “wad of bills” relevant only because defendant’s display of wealth was integral to his fraudulent scheme, and cautioning that since evidence was inadmissible unless tied to specific criminal acts); see also Mitchell, 172 F.3d at 1108-09. Here, the line of questioning bore no relation to Di-Pace’s alleged scheme to defraud. It was highly prejudicial, as it more likely than not caused the jury to infer that DiPace was a high-living individual who got into trouble because he spent more than he earned, that he paid his country club dues but not his taxes, and that he was therefore a bad person-a person likely to commit a financial crime.
The combination of these evidentiary errors was prejudicial to DiPace. Although any of the individual errors may not alone have been prejudicial enough to warrant reversal, we have recognized the importance of evaluating the “cumulative effect of multiple errors” rather than conducting “a balkanized, issue-by-issue harmless error review.” United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir.1996); see also Matlock v. Rose, 731 F.2d 1236, 1244 (6th *952Cir.1984) (“Errors that might not be so prejudicial as to amount to a deprivation of due process when considered alone, may cumulatively produce a trial setting that is fundamentally unfair.”). In this case, the bad acts and character evidence provided almost all of the government’s evidence of criminal intent, which was the principal issue at trial.
The cumulative harm was not mitigated by the trial judge’s limiting instructions to the jury. Although usually we presume that the jury follows a limiting instruction, Greer v. Miller, 483 U.S. 756, 767 n. 8, 107 S.Ct. 3102, 97 L.Ed.2d 618 (1987), in some cases the harm is “so prejudicial that a jury would be unable to disregard [it] regardless of the purpose for which [the evidence is] introduced and regardless of any curative instruction.” Thomas v. Hubbard, 273 F.3d 1164 (9th Cir.2001); see also White v. Cohen, 635 F.2d 761, 762-63 (9th Cir.1981) (holding that prejudice flowing from references to unrelated charges against defendant in audiotape used for impeachment purposes could not be cured by limiting instruction). In my view, this is just such a case. The combined effect of the errors here was to overwhelm the jury with evidence that was irrelevant to the crime of mail fraud, but tended to suggest that DiPace was a person who had the propensity to commit fraud. I would hold that the cumulative harm more likely than not affected the verdict, United States v. Emmert, 829 F.2d 805, 808 (9th Cir.1987), and therefore that DiPace’s conviction must be reversed. Accordingly, I respectfully dissent.